 

Exhibit 10.3



 

FIRST AMENDED AND RESTATED CONTRIBUTION AGREEMENT

 

THIS FIRST AMENDED AND RESTATED CONTRIBUTION AGREEMENT (this “Agreement”) is
entered into as of August 1, 2019, among GLOBAL NET LEASE OPERATING PARTNERSHIP,
L.P., a Delaware limited partnership (“Borrower”), GLOBAL NET LEASE, INC., a
Maryland corporation (“REIT”), ARC GLOBAL HOLDCO, LLC, a Delaware limited
liability company (“International Holdco”), ARC GLOBAL II HOLDCO, LLC, a
Delaware limited liability company (“Global II Holdco”), EACH OF THE ENTITIES
IDENTIFIED AS “SUBSIDIARY GUARANTORS” ON THE SIGNATURE PAGES OF THIS AGREEMENT
(the “Initial Subsidiary Guarantors”) and EACH ADDITIONAL SUBSIDIARY GUARANTOR
(AS DEFINED IN THE HEREINAFTER-DEFINED CREDIT AGREEMENT) THAT MAY HEREAFTER
BECOME A PARTY TO THIS AGREEMENT (the “Additional Subsidiary Guarantors”; the
Initial Subsidiary Guarantors and the Additional Subsidiary Guarantors are
sometimes hereinafter referred to individually as a “Subsidiary Guarantor” and
collectively as “Subsidiary Guarantors”; REIT, International Holdco, Global II
Holdco and the Subsidiary Guarantors are sometimes hereinafter referred to
individually as a “Guarantor” and collectively as “Guarantors”; and Borrower and
Guarantors are sometimes hereinafter referred to individually as a “Contributing
Party” and collectively as the “Contributing Parties”).

 

WITNESSETH:

 

WHEREAS, Borrower, KeyBank National Association (“KeyBank”), the other lending
institutions party thereto and KeyBank, as agent, previously entered into that
certain Credit Agreement dated as of July 24, 2017, as amended by that certain
First Amendment to Credit Agreement dated as of March 29, 2018 (collectively,
the “Original Credit Agreement”);

 

WHEREAS, Borrower, KeyBank National Association (“KeyBank”), in its capacity as
a Lender, the other Lenders which are or may hereafter become a party thereto
(KeyBank, together with such other lending institutions are hereinafter referred
to collectively as the “Lenders”), and KeyBank, as agent (the “Agent”) have
entered into that certain First Amended and Restated Credit Agreement dated as
of even date herewith (such agreement, as the same may be varied, extended,
supplemented, consolidated, amended, replaced, increased, renewed or modified or
restated from time to time, the “Credit Agreement”), which amends and restates
the Original Credit Agreement, and pursuant to the Credit Agreement, the Lenders
have agreed to extend financial accommodations to the Borrower;

 

WHEREAS, as a condition to the making of certain Loans and issuing certain
Letters of Credit pursuant to the Credit Agreement, the Lenders have required
that Guarantors execute and deliver that certain First Amended and Restated
Unconditional Guaranty of Payment and Performance dated as of even date herewith
(as the same may be varied, extended, supplemented, consolidated, amended,
replaced, increased, renewed or modified or restated from time to time, the
“Guaranty”), pursuant to which, among other things, Guarantors have agreed to
guarantee the respective obligations described in the Guaranty;

 

WHEREAS, Borrower is a direct subsidiary of REIT and International Holdco,
Global II Holdco and the Subsidiary Guarantors are direct or indirect
Wholly-Owned Subsidiaries of Borrower; and

 

 

 

 

WHEREAS, Guarantors are engaged in common business enterprises related to those
of Borrower and each Guarantor will derive substantial direct or indirect
economic benefit from the effectiveness and existence of the Credit Agreement
and the other Loan Documents.

 

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained, and to induce the Lenders to make the Loans and issue Letters of
Credit and the Contributing Parties to execute and deliver the Loan Documents to
which they are a party, it is agreed as follows:

 

1.          Definitions. Capitalized terms used herein that are not otherwise
defined herein shall have the meanings ascribed thereto in the Credit Agreement.

 

2.          Contribution.

 

(a)          To the extent that a Guarantor shall make a payment (a “Payment”)
of a portion of the Obligations pursuant to the Guaranty, the Guarantor that
made such Payment shall be entitled to contribution and indemnification from,
and be reimbursed by, the other Contributing Parties in an aggregate amount
equal to the lesser of (a) the amount derived by subtracting from any such
Payment the Allocable Amount (as defined below) of such Contributing Party that
made such Payment, and (b) the Allocable Amount for the other Contributing
Parties.

 

(b)          As of any date of determination, the “Allocable Amount” of each
Contributing Party shall be equal to the maximum amount of liability which could
be asserted against such Contributing Party hereunder with respect to the
applicable Payment without (i) rendering such Contributing Party “insolvent”
within the meaning of Section 101(32) of the Bankruptcy Code or Section 2 of
either the Uniform Voidable Transactions Act (the “UVTA”) or the Uniform
Fraudulent Conveyance Act (the “UFCA”) or the fraudulent conveyance and transfer
laws of the State of New York or such other jurisdiction whose laws shall be
determined to apply to the transactions contemplated by this Agreement (the
“Applicable State Fraudulent Conveyance Laws”), (ii) leaving such Contributing
Party with unreasonably small capital, within the meaning of Section 548 of the
Bankruptcy Code or Section 4 of the UVTA or Section 5 of the UFCA or the
Applicable State Fraudulent Conveyance Laws, or (iii) leaving such Contributing
Party unable to pay its debts as they become due within the meaning of Section
548 of the Bankruptcy Code or Section 4 of the UVTA or Section 6 of the UFCA or
the Applicable State Fraudulent Conveyance Laws.

 

3.          No Impairment. This Agreement is intended only to define the
relative rights of the Contributing Parties, and nothing set forth in this
Agreement is intended to or shall reduce or impair the obligations of any
Contributing Party to pay any amounts, as and when the same shall become due and
payable, in accordance with the terms of the applicable Loan Documents.

 

4.          Rights Constitute Assets. The parties hereto acknowledge that the
rights of contribution and indemnification hereunder shall constitute assets in
favor of each Contributing Party.

 

 2 

 

 

5.          Effectiveness. This Agreement shall become effective upon its
execution by each of the Contributing Parties and shall continue in full force
and effect and may not be terminated or otherwise revoked by any Contributing
Party until all of the Obligations shall have been indefeasibly paid in full (in
lawful money of the United States of America or such other Currency as may be
required under the Credit Agreement for the repayment of such Obligations) and
discharged (other than contingent obligations for indemnification, expense
reimbursement, tax gross-up or yield protection as to which no claim has been
made), all Letters of Credit are returned undrawn or cash collateralized on
terms acceptable to the relevant Issuing Bank in its sole discretion, and the
Credit Agreement and financing arrangements evidenced and governed by the Credit
Agreement shall have been terminated; provided that this Agreement shall
terminate with respect to any Guarantor when such Guarantor is released from the
Guaranty pursuant to Section 27 of the Guaranty to the extent no Payment has
been made at such time by any Guarantor.

 

6.          WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS. EACH OF BORROWER,
GUARANTORS, AGENT AND THE LENDERS HEREBY WAIVES ITS RIGHT TO A JURY TRIAL WITH
RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, ANY RIGHTS OR OBLIGATIONS
HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS.
BORROWER AND EACH GUARANTOR HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR
RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES
AND, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, PUNITIVE OR ANY DAMAGES OTHER
THAN, OR IN ADDITION TO, ACTUAL DAMAGES. EACH OF THE GUARANTORS THAT IS AN
APPROVED FOREIGN ENTITY ACKNOWLEDGES AND AGREES THAT (1) IT IS OPERATING IN THE
UNITED STATES OF AMERICA FOR THE PURPOSE OF THIS AGREEMENT, AND (2) IT IS
CONTRACTING IN THE UNITED STATES OF AMERICA FOR THE PURPOSES OF THIS GUARANTY.
ADDITIONALLY, EACH GUARANTOR THAT IS AN APPROVED FOREIGN ENTITY ACKNOWLEDGES AND
AGREES THAT IT SUBJECT OT THE PERSONAL JURISDICTION IN THE STATE OF NEW YORK
EVEN THOUGH SUCH GUARANTOR IS A SOCIÉTÉ À RESPONSABILITÉ LIMITÉE (SARL)
ORGANIZED UNDER THE LAWS OF LUXEMBOURG, A SOCIÉTÉ CIVILE IMMOBILIÈRE (SCI)
ORGANIZED UNDER THE LAWS OF FRANCE, A MUTUAL REAL ESTATE COMPANY (MREC)
ORGANIZED UNDER THE LAWS OF FINLAND OR OTHER TYPE OF NON-U.S. BUSINESS ENTITY
PERMITTED UNDER THE CREDIT AGREEMENT, AS APPLICABLE. BORROWER AND EACH GUARANTOR
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER OR AGENT
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH LENDER OR AGENT WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (B)
ACKNOWLEDGES THAT AGENT AND THE LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG OTHER
THINGS, THE WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 6. BORROWER AND
EACH GUARANTOR ACKNOWLEDGES THAT IT HAS HAD AN OPPORTUNITY TO REVIEW THIS
SECTION 6 WITH LEGAL COUNSEL AND THAT EACH BORROWER AND GUARANTOR AGREES TO THE
FOREGOING AS ITS FREE, KNOWING AND VOLUNTARY ACT.

 

 3 

 

 

7.          Governing Law. This Agreement shall, pursuant to New York General
Obligations Law Section 5-1401, be governed by and construed in accordance with
the laws of the State of New York.

 

8.          Amendment and Restatement. This Agreement amends, restates and
supersedes in its entirety that certain Contribution Agreement dated as of July
24, 2017 (as amended, supplemented and/or modified from time to time) by and
among Borrower and Guarantors.

 

[Remainder of page intentionally left blank.]

 

 4 

 

 

IN WITNESS WHEREOF, Borrower and Guarantors have executed and delivered this
Agreement as of the date first above written.

 

  BORROWER:         GLOBAL NET LEASE OPERATING PARTNERSHIP, L.P., a Delaware
limited partnership         By: GLOBAL NET LEASE, INC., a Maryland corporation,
its general partner         By: /s/ Christopher Masterson     Name: Christopher
Masterson     Title: CFO, Treasurer, and Secretary

 

  REIT:       GLOBAL NET LEASE, INC., a Maryland corporation       By:  /s/
Christopher Masterson   Name:  Christopher Masterson   Title:  CFO, Treasurer,
and Secretary

 

  INTERNATIONAL HOLDCO:       ARC GLOBAL HOLDCO, LLC, a Delaware limited
liability company       By: /s/ Michael R. Anderson   Name: Michael R. Anderson
  Title: Authorized Signatory

 

  GLOBAL II HOLDCO:       ARC GLOBAL II HOLDCO, LLC, a Delaware limited
liability company       By: /s/ Michael R. Anderson   Name: Michael R. Anderson
  Title: Authorized Signatory

 

[Signatures Continued on Next Page]



 

First Amended and Restated Contribution Agreement

  

 

 

 

  INITIAL SUBSIDIARY GUARANTORS:       ARC GSFRNTN001, LLC,   ARC TFDPTIA001,
LLC,   ARC NOWILND001, LLC,   ARC GSDVRDE001, LLC,   ARC GSGTNPA001, LLC,   ARC
GSMSSTX001, LLC,   ARC GSDALTX001, LLC,   ARC NOPLNTX001, LLC,   ARC DRINDIN001,
LLC,   ARC VALWDCO001, LLC,   ARC GBLMESA001, LLC,   ARC FEAMOTX001, LLC,   ARC
FECPEMA001, LLC,   ARC WNBRNMO001, LLC,   ARC VCLIVMI001, LLC,   ARC CTFTMSC001,
LLC, each a Delaware limited liability company

 

  By: /s/ Michael R. Anderson   Name: Michael R. Anderson   Title: Authorized
Signatory

 

[Signatures Continue on Next Page]

 

First Amended and Restated Contribution Agreement

 

 

 

 

  ARC TFKMZMI001, LLC,   ARC SWWSVOH001, LLC,   ARC FD73SLB001, LLC,   ARC
WMWSLNC001, LLC,   ARC SANPLFL001, LLC,   ARC FEWNAMN001, LLC,   ARC DG40PCK001,
LLC,   ARC FEWTRNY001, LLC,   ARC KUSTHMI001, LLC,   ARC FELEXKY001, LLC,   ARC
GECINOH001, LLC,   ARC DNDUBOH001, LLC,   ARC FELKCLA001, LLC,   ARC FD34PCK001,
LLC,   ARC OGHDGMD001, LLC,   ARC FSMCHIL001, LLC,   ARC FEBILMA001, LLC,   ARC
AMWCHKS001, LLC,   ARC FESALUT001, LLC,   ARC CGJNSMI001, LLC;   ARC CGFRSMI001,
LLC, each a Delaware limited liability company

 

  By:  /s/ Michael R. Anderson   Name: Michael R. Anderson   Title: Authorized
Signatory

 

[Signatures Continue on Next Page]

 

First Amended and Restated Contribution Agreement

 

 

 

 

  ARC FEPIESD001, LLC,   ARC GSFFDME001, LLC,   ARC GSRNGME001, LLC,   ARC
GSRPCSD001, LLC,   ARC TRLIVMI001, LLC,   ARC FEHBRKY001, LLC,   ARC CGMARSC001,
LLC,   ARC CGLGNIN001, LLC,   ARC JTCHATN001, LLC,   ARC JTCHATN002, LLC,   ARC
BHSBDIN001, LLC,   ARC HLHSNTX001, LLC,   ARC FEMANMN001, LLC,   ARC GSRTNNM001,
LLC,   ARC ACHNETH001, LLC,   ARG CBSKSMO001, LLC,   ARC ODVLONET001, LLC,   ARG
VAGNVFL001, LLC,   ARG LSWYGMI001, LLC,   ARG LSCHIIL001, LLC,   ARG LSCHIIL002,
LLC,   ARG LSCHIIL003, LLC, each a Delaware limited liability company

 

  By: /s/ Michael R. Anderson   Name: Michael R. Anderson   Title: Authorized
Signatory

 

[Signatures Continue on Next Page]

 

First Amended and Restated Contribution Agreement

  

 

 

 

  ARG CSBLVMI001, LLC,   ARG CSHMDIN001, LLC,   ARG CSLIVMI001, LLC,   ARG
CSTWBOH001, LLC,   ARG CSWYGMI001, LLC,   ARG FCSTHMI001, LLC,   ARG DPSPNIA001,
LLC,   ARC FEGBRNC001, LLC,   ARC DBGESRG001, LLC,   ARG NIGTNMA001, LLC,   ARG
LKCLLAL001, LLC,   ARG GASTNMI001, LLC,   ARG WGPTBPA001, LLC,   ARG VFKCYKS001,
LLC,   ARG CMGLTWY001, LLC,   ARG SSFSRIN001, LLC,   ARG EQWBGPA001, LLC,   ARG
HCCLHGA001, LLC,   ARG SNCSPCO001, LLC, each a Delaware limited liability
company

 

  By: /s/ Michael R. Anderson   Name: Michael R. Anderson   Title:  Authorized
Signatory

  

First Amended and Restated Contribution Agreement

  

 

 

